


110 HR 2182 IH: For the relief of Elvira Arellano, Juan Carlos Arreguin,

U.S. House of Representatives
2007-05-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		V
		110th CONGRESS
		1st Session
		H. R. 2182
		IN THE HOUSE OF REPRESENTATIVES
		
			May 3, 2007
			Mr. Rush introduced
			 the following bill; which was referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		For the relief of Elvira Arellano, Juan Carlos Arreguin,
		  Martín Guerrero Barrios, Maria I. Benítez, Francisco J. Castro, Jaime Cruz,
		  Martha Dávalos, Herminion Dávalos, Disifredo Adan Delvalle, Angel Espinoza,
		  Verónica Lopez, Francisca Lino, Maria A. Martín, Juan Jose Mesa, Maria
		  Natividad Loza, Blanca E. Nolte, Domenico Papaianni, Romina Perea, Juan Jose
		  Rangel Sr., Dayron S. Rios Arenas, Araceli Contreras-Del Toro, Doris Oneida
		  Ulloa, Bladimir I. Caballero, Arnulfo Alfaro, Consuelo and Juan Manuel
		  Castellanos, Eliseo Pulido, Gilberto Romero, Maria Liliana Rua-Saenz, Aurelia
		  and Tomas F. Martinez-Garcia, Flor Crisostomo; Fatuma Karuma, Stanislaw
		  Rychtarczyk, Slobodan Radanovich, and Agustin
		  Sanchez-Dominguez.
	
	
		1.Permanent resident
			 status
			(a)In
			 generalNotwithstanding subsections (a) and (b) of section 201 of
			 the Immigration and Nationality Act, the beneficiaries described in subsection
			 (f) shall each be eligible for issuance of an immigrant visa or for adjustment
			 of status to that of an alien lawfully admitted for permanent residence upon
			 filing an application for issuance of an immigrant visa under section 204 of
			 such Act or for adjustment of status to lawful permanent resident.
			(b)Adjustment of
			 statusIf a beneficiary described in subsection (f) enters the
			 United States before the filing deadline specified in subsection (c), he or she
			 shall be considered to have entered and remained lawfully and shall, if
			 otherwise eligible, be eligible for adjustment of status under section 245 of
			 the Immigration and Nationality Act as of the date of the enactment of this
			 Act.
			(c)Deadline for
			 application and payment of feesSubsections (a) and (b) shall
			 apply only if the application for issuance of an immigrant visa or the
			 application for adjustment of status is filed with appropriate fees within 2
			 years after the date of the enactment of this Act.
			(d)Reduction of
			 immigrant visa numberUpon the granting of an immigrant visa or
			 permanent residence to a beneficiary described in subsection (f), the Secretary
			 of State shall instruct the proper officer to reduce by 1, during the current
			 or next following fiscal year, the total number of immigrant visas that are
			 made available to natives of the country of the beneficiary’s birth under
			 section 203(a) of the Immigration and Nationality Act or, if applicable, the
			 total number of immigrant visas that are made available to natives of the
			 country of the beneficiary’s birth under section 202(e) of such Act.
			(e)Denial of
			 preferential immigration treatment for certain relativesThe
			 natural parents, brothers, and sisters of any beneficiary described in
			 subsection (f) shall not, by virtue of such relationship, be accorded any
			 right, privilege, or status under the Immigration and Nationality Act.
			(f)BeneficiariesThe
			 beneficiaries described in this subsection are the following:
				(1)Elvira Arellano.
				(2)Juan Carlos Arreguin.
				(3)Martín Guerrero
			 Barrios.
				(4)Maria I.
			 Benítez.
				(5)Francisco J.
			 Castro.
				(6)Jaime Cruz.
				(7)Martha
			 Dávalos.
				(8)Herminion Dávalos.
				(9)Disifredo Adan Delvalle.
				(10)Angel Espinoza.
				(11)Verónica
			 Lopez.
				(12)Francisca
			 Lino.
				(13)Maria A.
			 Martín.
				(14)Juan Jose
			 Mesa.
				(15)Maria Natividad
			 Loza.
				(16)Blanca E.
			 Nolte.
				(17)Domenico
			 Papaianni.
				(18)Romina
			 Perea.
				(19)Juan Jose Rangel
			 Sr.
				(20)Dayron S. Rios
			 Arenas.
				(21)Araceli Contreras-Del Toro.
				(22)Doris Oneida
			 Ulloa.
				(23)Bladimir I.
			 Caballero.
				(24)Arnulfo
			 Alfaro.
				(25)Consuelo and Juan
			 Manuel Castellanos.
				(26)Eliseo
			 Pulido.
				(27)Gilberto
			 Romero.
				(28)Maria Liliana
			 Rua-Saenz.
				(29)Aurelia and Tomas F.
			 Martinez-Garcia.
				(30)Flor
			 Crisostomo.
				(31)Fatuma
			 Karuma.
				(32)Stanislaw
			 Rychtarczyk.
				(33)Slobodan
			 Radanovich.
				(34)Agustin
			 Sanchez-Dominguez.
				
